TnANSEEBKED TO SOPEEME COUNT.
Bond, J.
This is a suit upon certain notes executed to the plaintiff by the defendant. The defense is that usurious interest was embraced in said notes contrary to the provisions of section 5198 of the United States statutes concerning national banks. The decision of this question involves a construction of a federal statute. Where one construction of a United States statute defeats, and the other sustains, a disputed right, the cause is one arising under the constitutional provision vesting the appellate jurisdiction thereof in the supreme court. Const. Mo., art. 6, sec. 12; Starin v. New York, 115 U. S. 248. This cause will therefore be transferred to the supreme court in accordance with the provisions of section 3300 of the Revised Statutes of Missouri.
All concur.